DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 April 2021 has been entered.
Claims 21, 24, 25, 27, 29-36, and 38-42 are currently under consideration.  The Office acknowledges the amendments to claims 21, 25, 27, 29, 31, 35, 36, 38, 39, and 42, as well as the cancellation of claims 26, 28, and 37.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Yang Tang on 25 May 2021.

The application has been amended as follows: 

	Claims 36, 39, and 42 have been amended as follows:

	In claim 36, line 3: “the therapeutic signal” has been changed to --the therapeutic electromagnetic field signal--.
	In claim 39, lines 13-14: “the stored therapeutic signal” has been changed to --the at least one stored therapeutic signal--.
In claim 42, lines 1-2: “the therapeutic signal” has been changed to --the at least one therapeutic signal--.
In claim 42, line 9: “the therapeutic signal” has been changed to --the at least one therapeutic signal--.

Allowable Subject Matter
Claims 21, 24, 25, 27, 29-36, and 38-42 are allowed.
The following is an examiner’s statement of reasons for allowance: the independent claims now each include essentially the same subject matter that was indicated as allowable in the previous Office action and so are allowed for essentially the reasons detailed in that action.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/THADDEUS B COX/Primary Examiner, Art Unit 3791